  Case: 1:15-cv-05781 Document #: 409 Filed: 04/22/19 Page 1 of 3 PageID #:16730



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

__________________________________________
                                          )
FEDERAL TRADE COMMISSION, et al.,         )
                                          )                    Case No. 15cv5781
                   Plaintiffs,            )
                                          )                    Judge Gary Feinerman
               v.                         )
                                          )                    Magistrate Judge Jeffrey T. Gilbert
LIFEWATCH, INC., a New York corporation,  )
also d/b/a LIFEWATCH USA and MEDICAL      )
ALARM SYSTEMS, et al.,                    )
                                          )
                   Defendants.            )
__________________________________________)

                      PLAINTIFFS’ AGREED MOTION FOR A STAY

       The Federal Trade Commission (“Commission”) hereby moves for a stay of the deadlines

set by the Court in its February 4, 2019 Minute Order (Dkt. 400) and March 29, 2019 Minute

Order (Dkt. 408), and to dates for the final pretrial conference and trial set in its December 19,

2019 Minute Order (Dkt. 388). Defendants and attorneys for Plaintiffs have tentatively agreed to

a final consent order, which would resolve all matters in this case.

       Plaintiffs’ counsel have forwarded the consent order and their respective

recommendations to senior management at the Commission and the Florida Office of the

Attorney General, respectively, and expect decisions no later than June 25, 2019. Depending on

the result of those decisions, Plaintiffs will file a motion to enter the consent decree or request a

status conference, as warranted.

Dated: April 22, 2019                           /s/David A. O’Toole
                                               DAVID A. O’TOOLE
                                               SAMANTHA GORDON
                                               Federal Trade Commission, Midwest Region
                                               230 South Dearborn Street, Suite 3030
Case: 1:15-cv-05781 Document #: 409 Filed: 04/22/19 Page 2 of 3 PageID #:16731



                                   Chicago, Illinois 60604
                                   dotoole@ftc.gov
                                   sgordon@ftc.gov
                                   Telephone: (312) 960-5634
                                   Facsimile: (312) 960-5600

                                   Attorneys for Plaintiff
                                   FEDERAL TRADE COMMISSION




                                      2
  Case: 1:15-cv-05781 Document #: 409 Filed: 04/22/19 Page 3 of 3 PageID #:16732



                                CERTIFICATE OF SERVICE

       I, David A. O’Toole, hereby certify that on April 22, 2019, I electronically filed

PLAINTIFFS’ MOTION FOR A STAY, with the Court using the CM/ECF system, which will

automatically send copies to any attorney of record in the case.



                                                     Respectfully Submitted,

                                                     /s/ David A. O’Toole
                                                     DAVID A. O’TOOLE
                                                     Federal Trade Commission
                                                     230 South Dearborn Street, Suite 3030
                                                     Chicago, Illinois 60604
                                                     (312) 960-5634
                                                     email: dotoole@ftc.gov




                                                3
